  Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 1 of 37 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 PHILIP QUARTARARO, derivatively on
 behalf of ZYNERBA
 PHARMACEUTICALS, INC.

                        Plaintiff,
                                                    Civil Action No. ______________
        v.

 ARMANDO ANIDO, JAMES E.
 FICKENSCHER, JOHN P. BUTLER,
 WARREN D. COOPER, WILLIAM J.                        JURY TRIAL DEMANDED
 FEDERICI, THOMAS L. HARRISON,
 DANIEL L. KISNER, KENNETH I. MOCH,
 and PAMELA STEPHENSON,

                        Defendants,

         and

 ZYNERBA PHARMACEUTICALS, INC.,

                        Nominal Defendant.


                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Philip Quartararo (“Plaintiff”), by and through his undersigned counsel,

derivatively on behalf of nominal defendant Zynerba Pharmaceuticals, Inc. (“Zynerba” or the

“Company”), brings this Verified Stockholder Derivative Complaint against the Individual

Defendants (defined herein) as officers and/or directors of Zynerba for breaches of fiduciary duty,

waste of corporate assets, and violations of Section 14(a) of the Securities Exchange Act of 1934

(the “Exchange Act”). Plaintiff bases his allegations on personal knowledge as to his own acts,

and on information and belief as to all other allegations based upon investigation by counsel,

including, but not limited to, a review and analysis of: (i) regulatory filings made by Zynerba with

the U.S. Securities and Exchange Commission (the “SEC”); (ii) press releases issued and
  Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 2 of 37 PageID #: 2



disseminated by Zynerba; (iii) a purported securities class action lawsuit filed in the United Stated

District Court for the Eastern District of Pennsylvania captioned Whiteley, et al., v. Zynerba

Pharmaceuticals, Inc., et al., Case No. 1:19-cv-4959 (E.D.P.A.) (the “Securities Class Action”),

alleging violations of the federal securities laws based on similar facts and circumstances as alleged

herein; and (iv) other publicly-available information, including media and analyst reports,

concerning Zynerba.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a stockholder derivative action that seeks to remedy wrongdoing committed

by certain of Zynerba’s officers and members of the Company’s Board of Directors (the “Board”)

and their affiliates. Plaintiff seeks to remedy Defendants’ violations of state and federal laws from

March 11, 2019 through September 17, 2019 (the “Relevant Period”) that have caused and

continue to cause substantial monetary damages to Zynerba and other damages, including damages

to its reputation and goodwill.

       2.      Zynerba is a pharmaceutical company that seeks to develop and produce

transdermal cannabinoid (“CBD”) therapies for rare and near-rare neuropsychiatric disorders.

Zynerba does not have FDA approved drug products on the market. Zynerba’s sole and primary

product in its pipeline is a transdermal CBD gel, named Zygel, to treat progressive

neuropsychiatric disorders, including Fragile X Syndrome (“FXS”), developmental and epileptic

encephalopathies (“DEE”), 22q Deletion Syndrome (“22q”), and Autism Spectrum Disorder

(“ASD”).

       3.      Zygel entered a Phase II clinical trial in April 2018 called the BELIEVE 1 Trial, a

six-month open label multi-dose clinical trial designed to evaluate the efficacy and safety of Zygel

in children and adolescents with DEE as classified by the International League Against Epilepsy.




                                                  2
    Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 3 of 37 PageID #: 3



       4.      During the Relevant Period, the Individual Defendants made materially false and/or

misleading statements, as well as failed to disclose material adverse facts about the Company’s

business, operations, and prospects. Specifically, the Individual Defendants failed to disclose to

investors that almost all patients enrolled in the BELIEVE I Trial suffered treatment emergent

adverse events, 1 a majority also suffered treatment related adverse events, and more than one fifth

suffered serious adverse events, thus triggering a heightened risk to continued development of

Zygel and the Company’s prospects for obtaining regulatory approval to market Zygel for the

treatment of DEE in children and adolescents.

       5.      On September 18, 2019, the Individual Defendants began revealing the truth

regarding the BELIEVE 1 trial. In a press release issued that day, Zynerba revealed that, among

patients enrolled in the BELIEVE 1 Trial and treated with Zygel, the rate of treatment emergent

adverse events was 96% and the rate of treatment related adverse events was 60%. The Company

further reported that ten out of forty-six trial patients reported serious adverse events. Eight

patients discontinued the study altogether. As a result of the revelations, the Company’s stock

price fell 21.77%, or $2.46 per share, to close at $8.84 the same day.

       6.      Finally, during the Relevant Period, the Director Defendants (defined herein)

negligently issued a materially false and misleading proxy statement urging stockholders to reelect

the Director Defendants under false pretenses.

       7.      As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties and other misconduct, Zynerba has sustained damages as described below.




1
 Treatment emergent adverse events are undesirable events not present prior to medical treatment,
or an already present event that worsens either in intensity or frequency following the treatment.

                                                 3
  Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 4 of 37 PageID #: 4



                                 JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act (15 U.S.C.

§ 78n), and SEC Rule 14a-9 (17 C.F.R. § 240.14a-9) promulgated thereunder.

       9.      Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       10.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       11.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       12.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

Zynerba is incorporated in this District. In addition, the defendants have conducted business in

this District, and the defendants’ actions have had an effect in this District.

                                             PARTIES

       13.     Plaintiff is a current stockholder of Zynerba common stock.            Plaintiff has

continuously held Zynerba common stock at least since December 23, 2016.

       14.     Zynerba is a Delaware corporation with its principal executive offices at 80

W. Lancaster Avenue, Suite 300, Devon, PA 19333. Zynerba’s Common stock shares trade on

the Nasdaq Global Select market (“NasdaqGS”) under the ticker symbol “ZYNE.”

       15.     Defendant Armando Anido (“Anido”) has served as Chairman of the Board and

Chief Executive Officer since October 2014. Defendant Anido is named as a defendant in the

Securities Class Action. According to the Company’s filings with the SEC, defendant Anido

received $2,001,096 in compensation in 2018.




                                                  4
  Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 5 of 37 PageID #: 5



       16.    Defendant James E. Fickenscher (“Fickenscher”) has served as the Company’s

Chief Financial Officer since September 2016. Defendant Fickenscher is named as a defendant in

the Securities Class Action. According to the Company’s filings with the SEC, defendant

Fickenscher received $1,106,085 in compensation in 2018.

       17.    Defendant John P. Butler (“Butler”) has served as a director of the Company since

April 2018. According to the Company’s filings with the SEC, defendant Butler received

$380,680 in compensation in 2018.

       18.    Defendant Warren D. Cooper (“Cooper”) has served as a director of the Company

since August 2015. During the Relevant Period, defendant Cooper served as a member of the

Company’s Audit Committee. According to the Company’s filings with the SEC, defendant

Cooper received $179,481 in compensation in 2018.

       19.    Defendant William J. Federici (“Federici”) has served as a director of the Company

since August 2015. During the Relevant Period, defendant Federici served as Chairman of the

Company’s Audit Committee. According to the Company’s filings with the SEC, defendant

Federici received $166,858 in compensation in 2018.

       20.    Defendant Thomas L. Harrison (“Harrison”) served as a director of the Company

between August 2015 and April 2019. According to the Company’s filings with the SEC,

defendant Harrison received $160,356 in compensation in 2018.

       21.    Defendant Daniel K. Kisner (“Kisner”) has served as a director of the Company

since August 2015. According to the Company’s filings with the SEC, defendant Kisner received

$158,106 in compensation in 2018.

       22.    Defendant Kenneth I. Moch (“Moch”) has served as a director of the Company

since August 2015. During the Relevant Period, defendant Moch served as a member of the




                                              5
  Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 6 of 37 PageID #: 6



Company’s Audit Committee. According to the Company’s filings with the SEC, defendant Moch

received $160,607 in compensation in 2018.

       23.     Defendant Pamela Stephenson (“Stephenson”) has served as a director of the

Company since February 2019.

       24.     Defendants Anido, Butler, Cooper, Federici, Harrison, Kisner, Moch, and

Stephenson are sometimes referred to herein as the “Director Defendants.”

       25.     Defendants Cooper, Federici, and Moch are sometimes referred to herein as the

“Audit Committee Defendants.”

       26.     Defendants Anido, Fickenscher, Butler, Cooper, Federici, Harrison, Kisner, Moch,

and Stephenson are sometimes referred to herein as the “Individual Defendants.”

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

       27.     By reason of their positions as officers and/or directors of the Company and because

of their ability to control the corporate affairs and business of the Company, the Individual

Defendants owed the Company and its stockholders fiduciary obligations of good faith, trust,

loyalty, and due care, and were and are required to use their best efforts to control and manage the

Company in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of the Company and its stockholders so as to

benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its stockholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.

       28.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.


                                                 6
  Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 7 of 37 PageID #: 7



       29.     In addition, as officers and/or directors of a publicly-held company, the Individual

Defendants have a duty to promptly disseminate accurate and truthful information with regard to

the Company’s operations, performance, management, projections, and forecasts so that the

market price of the Company’s stock will be based on truthful and accurate information.

       30.     To discharge their duties, the officers and directors of Zynerba were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the Company. By virtue of such duties, the officers and directors of Zynerba were required to,

among other things:

       a.      ensure that the Company complied with its legal obligations and requirements,

               including acting only within the scope of its legal authority and disseminating

               truthful and accurate statements to the SEC and the investing public;

       b.      conduct the affairs of the Company in a lawful, efficient, business-like manner so

               as to make it possible to provide the highest quality performance of its business, to

               avoid wasting the Company’s assets, and to maximize the value of the Company’s

               stock;

       c.      properly and accurately guide investors and analysts as to the true financial

               condition of the Company at any given time, including making accurate statements

               about the Company’s financial results and prospects, and ensuring that the

               Company maintained an adequate system of financial controls such that the

               Company’s financial reporting would be true and accurate at all times;

       d.      remain informed as to how the Company conducted its operations, and, upon

               receipt of notice or information of imprudent or unsound conditions or practices,

               make reasonable inquiry in connection therewith, and take steps to correct such




                                                 7
  Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 8 of 37 PageID #: 8



               conditions or practices and make such disclosures as necessary to comply with

               federal and state securities laws; and

       e.      ensure that the Company was operated in a diligent, honest, and prudent manner in

               compliance with all applicable federal, state, and local laws, rules, and regulations.

       31.     Each of the Individual Defendants, as an executive officer and/or director, owed to

the Company and to its stockholders the fiduciary duties of loyalty, good faith, and candor in the

management and administration of the affairs of the Company, as well as in the use and

preservation of its property and assets. The conduct of the Individual Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors and officers of

the Company, the absence of good faith on their part, and a reckless disregard for their duties to

the Company and its stockholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company.

       32.     According to the Company’s Corporate Governance Guidelines, the Board

members, and therefore the Director Defendants, are required to “to perform his or her duties in

good faith, in a manner he or she reasonably believes to be in the best interests of the Company

and its stockholders, and with such care, including reasonable inquiry, skill and diligence, as a

person of ordinary prudence would use under similar circumstances.”

       33.     The Company also maintains a Code of Business Conduct and Ethics (the “Code”).

The Code sets forth legal and ethical standards of conduct for directors, officers, employees, and

consultants of Zynerba and its subsidiaries.

       34.     According to the Code, the employees and directors of Zynerba are responsible for

helping Zynerba maintain its good reputation and the trust and confidence of its stockholders, its

employees, the public, and those with whom Zynerba does business.




                                                 8
Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 9 of 37 PageID #: 9



   35.    Pursuant to the Code:

   I. Compliance with Laws, Rules, and Regulations

   A variety of laws apply to the Company and its operations. The Company requires
   that all employees comply with all laws, rules and regulations applicable to the
   Company, both in letter and in spirit. These include, without limitation, laws
   covering bribery and kickbacks; the development, testing, approval, manufacture,
   marketing and sale of Company products and product candidates; copyrights,
   trademarks and trade secrets; information privacy; insider trading; antitrust
   prohibitions; employment discrimination or harassment; and the submission of
   false or misleading financial information. Although not all employees are expected
   to know the details of these laws, it is important to know enough to determine when
   to seek advice from supervisors or other appropriate personnel. Employees are
   expected to use good judgment and common sense in seeking to comply with all
   applicable laws, rules and regulations and to seek advice when there is any
   uncertainty. Any violations of laws, rules and regulations can result in civil and
   criminal penalties as well as disciplinary action from the Company. Accordingly,
   any suspected noncompliance with applicable laws and/or related Company
   policies should be reported to the Compliance Officer.

                                     *      *       *

   VII. Honest and Ethical Conduct and Fair Dealing

   The Company is committed to achieving the highest standards of professionalism
   and ethical conduct in its operations and activities and expects its employees to
   conduct business according to the highest ethical standards of conduct, in addition
   to complying with all applicable laws, rules and regulations, including antitrust and
   competition laws.

                                     *      *       *

   XVIII. Report with Integrity

   The Company has an obligation to make and keep books, records and accounts that,
   in reasonable detail, accurately and fairly reflect the Company’s transactions and
   to maintain tax records and prepare tax returns that comply with applicable laws,
   rules and regulations. The Company must also maintain a system of internal
   accounting controls that meet applicable laws, rules and regulations, and prepare
   financial statements in accordance with generally accepted accounting principles
   and applicable laws, rules and regulations. All employees who are responsible for
   any aspect of the Company’s internal accounting controls and financial and tax
   reporting systems (including, but not limited to, the Chief Executive Officer, the
   Chief Financial Officer, the principal accounting officers and persons performing
   similar functions) must conduct themselves using high ethical standards of integrity
   and honesty, in a manner that allows the Company to meet accounting and legal


                                            9
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 10 of 37 PageID #: 10



       requirements and to prepare financial reports and financial statements that are not
       false or misleading, and that present full, fair, accurate, timely and understandable
       disclosure in the Company’s periodic reports and other public communications.

       36.     In addition, the Company’s Audit Committee is specifically tasked with the Board’s

oversight responsibilities.   The conduct of the Audit Committee is governed by the Audit

Committee Charter (the “Charter”).

       37.     Pursuant to the Charter:

       The purpose of the Audit Committee (the “Committee”) of the Board of Directors
       (the “Board”) of Zynerba Pharmaceuticals, Inc. (the “Company”) is to assist the
       Board with oversight of the Company’s accounting and financial reporting
       processes, the audit and integrity of the Company’s financial statements and the
       qualifications and independence of the Company’s independent auditor and to
       prepare any reports required of the Committee under the rules of the Securities and
       Exchange Commission (the “SEC”).

                                          *     *       *

       IV. RESPONSIBILITIES AND DUTIES

       The Company’s management is responsible for preparing the Company’s financial
       statements and the independent auditor is responsible for auditing these financial
       statements. The Committee is responsible for overseeing the conduct of these
       activities by the Company’s management and the independent auditor, and the
       integrity of the Company’s financial statements. The financial management and
       the independent auditor of the Company have more time, knowledge and more
       detailed information on the Company than do Committee members. Consequently,
       in carrying out its oversight responsibilities, the Committee is not providing any
       expert or special assurance as to the Company’s financial statements or any
       professional certification as to the independent auditor’s work. The Committee is
       also responsible for preparing the Report of the Audit Committee that SEC rules
       require be included in the Company’s annual proxy statement.

       In carrying out its oversight responsibilities, the Committee shall perform the
       following functions:

       Oversight of the Company’s Independent Auditor

       1. Be directly and solely responsible for the appointment, compensation, retention,
       termination and oversight of any independent auditor engaged by the Company for
       the purpose of preparing or issuing an audit report or performing other audit, review
       or attest services, with each such auditor reporting directly to the Committee.




                                                10
Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 11 of 37 PageID #: 11



    2. Obtain and review annually a report from the independent auditor describing (i)
    the independent auditor’s internal quality-control procedures, (ii) any material
    issues raised by the most recent internal quality-control review, peer reviews or
    Public Company Accounting Oversight Board (“PCAOB”) review or by any
    inquiry or investigation by governmental or professional authorities within the
    preceding five (5) years respecting one or more independent audits carried out by
    the firm, and any steps taken to deal with such issues, and (iii) all relationships
    between the independent auditor and the Company or any of its subsidiaries; and to
    actively discuss with the independent auditor this report and any disclosed
    relationships or services that may impact the objectivity and independence of the
    auditor and to take, or recommend that the Board take, appropriate action to oversee
    the independence of the independent auditor.

    3. Evaluate annually the qualifications, performance and independence of the
    independent auditor, including (i) an evaluation of the lead audit partner, (ii)
    confirmation of the regular rotation of the lead audit partner responsible for
    reviewing the audit within the applicable time periods provided by law, (iii) a
    review of whether the independent auditor’s quality-control procedures are
    adequate and (iv) a review and evaluation of the lead partner of the independent
    auditor, taking into account the opinions of management, and report to the Board
    on its conclusions, together with any recommendations for additional action.

    4. Pre-approve all audited and permitted non-audit and tax services that may be
    provided by the Company’s independent auditor or other registered public
    accounting firm pursuant to the Company’s pre-approval policies. The Committee
    may delegate this pre-approval authority to any one or more independent members
    pursuant to the Company’s pre-approval policies.

    5. Meet with the independent auditor prior to the audit to discuss the planning and
    staffing of the audit. Discuss with the independent auditor the responsibilities,
    budget and staffing of the audit functions.

    6. Establish policies for the hiring of employees or former employees of the
    independent auditor who participated in any capacity in the audit of the Company,
    taking into account the impact of such policies on auditor independence.

    7. Regularly review with the independent auditor any significant difficulties
    encountered during the course of the audit, any restrictions on the scope of work or
    access to required information and any significant disagreement among
    management and the independent auditor in connection with the preparation of the
    financial statements. Review with the independent auditor (i) any accounting
    adjustments that were noted or proposed by the independent auditor but that were
    “passed” (as immaterial or otherwise), (ii) any communications between the audit
    team and the independent auditor’s national office respecting auditing or
    accounting issues presented by the engagement, (iii) any “management” or
    “internal control” letter or schedule of unadjusted differences issued, or proposed
    to be issued, by the independent auditor to the Company, and (iv) any other material


                                            11
Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 12 of 37 PageID #: 12



    written communication provided by the independent auditor to the Company’s
    management.

    8. Review with the independent auditor the critical accounting policies and
    practices used by the Company, alternative treatments of financial information
    within generally accepted accounting principles (“GAAP”) that the independent
    auditor has discussed with management, the ramifications of the use of such
    alternative disclosures and treatments and the treatment preferred by the
    independent auditor.

    Review of Financial Reporting, Policies and Processes

    1. Review and discuss with management and the independent auditor the
    Company’s annual audited financial statements, interim financial statements and
    any certification, report, opinion or review rendered by the independent auditor;
    recommend to the Board whether the annual audited financial statements and
    related notes should be included in the Company’s annual report on Form 10-K;
    and prepare the Committee’s report required by the rules of the SEC to be included
    in the Company’s annual proxy statement.

    2. Review and discuss with management and the independent auditor the
    Company’s disclosure under “Management’s Discussion and Analysis of Financial
    Condition and Results of Operations” appearing in the Company’s periodic reports,
    and consider with the independent auditor the matters required to be discussed by
    the applicable Auditing Standards issued by the Public Company Accounting
    Oversight Board.

    3. Review and discuss with management and the independent auditor the
    Company’s earnings press releases as well as any financial information and
    earnings guidance provided to analysts and ratings agencies, in each case, including
    the type of information to be included and its presentation and the use of any pro
    forma or adjusted non-GAAP information.

    4. Review with management and the independent auditor any significant judgments
    made in management’s preparation of the financial statements and the view of each
    as to appropriateness of such judgments.

    5. Review quarterly with management its assessment of the effectiveness and
    adequacy of the Company’s internal control structure and procedures for financial
    reporting (“Internal Controls”) and any special steps taken in light of a deficiency,
    review annually with the independent auditor the attestation to and report on the
    assessment made by management, if any, and consider whether any changes to the
    Internal Controls are appropriate.

    6. Review with management its evaluation of the Company’s disclosure controls,
    and consider whether any changes are appropriate.




                                             12
Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 13 of 37 PageID #: 13



    7. Review with management and the independent auditor the effect of regulatory
    and accounting initiatives on the financial statements, as well as any off-balance
    sheet structures. Review any major issues regarding accounting principles and
    financial statement presentations, including any significant changes in selection of
    an application of accounting principles. Consider and approve, if appropriate,
    changes to the Company’s auditing and accounting principles and practices as
    suggested by the independent auditor or management.

                                      *      *       *

    Risk Management, Legal Compliance and Ethics

    1. Review with the principal executive officer, principal financial officer and
    principal accounting officer of the Company any report on significant deficiencies
    in the design or operation of the Internal Controls that could adversely affect the
    Company’s ability to record, process, summarize or report financial data, any
    material weaknesses in the Internal Controls identified to or by the auditor, and any
    fraud, whether or not material, that involves management or other employees who
    have a significant role in the Internal Controls.

    2. Establish procedures for the receipt, retention and treatment of complaints
    received by the Company regarding accounting, internal accounting controls or
    auditing matters, and the confidential, anonymous submission by employees of the
    Company of concerns regarding questionable accounting or auditing matters.
    Adopt, as necessary, appropriate remedial measures or actions with respect to such
    complaints or concerns.

    3. Consider and present to the Board for adoption a Code of Business Conduct and
    Ethics for all employees and directors, which meets the requirements of Item 406
    of the SEC’s Regulation S-K (or any successor disclosure item), and provide for
    prompt disclosure to the public of any change in, or waiver of, such Code of
    Business Conduct and Ethics. Review such Code of Business Conduct and Ethics
    periodically and recommend such changes to such Code of Business Conduct and
    Ethics as the Committee shall deem appropriate, and adopt procedures for
    monitoring and enforcing compliance and investigating non-compliance with such
    Code of Business Conduct and Ethics.

    4. Discuss guidelines and policies to govern the process by which risk assessment
    and management is undertaken and handled. Discuss with management the
    Company’s major financial risk exposures and the steps management has taken to
    monitor and control such exposures.

    5. Periodically review the Company’s policies and procedures with respect to data
    privacy and security and other cybersecurity measures employed by the Company
    in the conduct of its business.




                                             13
    Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 14 of 37 PageID #: 14



         6. Review with the Company’s counsel and report to the Board on litigation,
         material government investigations and compliance with applicable legal
         requirements and the Company’s Code of Business Conduct and Ethics.

         38.    In violation of the Charter, and their general duties as members of the Audit

Committee, the Audit Committee Defendants conducted little, if any, oversight of the Company’s

internal controls or the Company’s compliance with legal and regulatory requirements, resulting

in materially false and misleading statements regarding the Company’s business, operational, and

compliance policies, and consciously disregarded their duties to monitor such controls over

reporting. The Audit Committee Defendants’ complete failure to perform their duties in good faith

resulted in false misrepresentations to the SEC, the investing public, and the Company’s

stockholders.

         39.    Each of the Individual Defendants further owed to Zynerba and its stockholders the

duty of loyalty, which requires that each favor Zynerba’s interest and that of its stockholders over

their own while conducting the affairs of the Company and refrain from using their position,

influence, or knowledge of the affairs of the Company to gain a personal advantage.

                               SUBSTANTIVE ALLEGATIONS

BACKGROUND

         40.    Zynerba is a small pharmaceutical company 2 developing and clinically testing its

product, Zygel. The Company has referred to Zygel as “its lead asset.” Importantly, the Company

has no other drugs under development.

         41.    Zygel is a transdermal CBD gel intended to treat rare and near-rare neuropsychiatric

disorders, including DEE in patients aged three to seventeen years. According to the Company,

DEE is a heterogeneous group of epilepsy syndromes, often progressive, that involve significant



2
    As of December 31, 2018, Zynerba only had twenty-five employees.


                                                 14
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 15 of 37 PageID #: 15



developmental impairment or regression of developmental progress and are highly resistant to

treatment, such as Dravet or Lennox-Gastaut syndrome.

        42.     The Individual Defendants touted Zygel as the “first and only patent-protected

permeation-enhanced pharmaceutically-produced cannabidiol (CBD) gel formulated for

transdermal delivery.”

        43.     Since its inception, Zynerba has never been profitable because the Company has no

FDA-approved drugs. The Company was able to operate with continual net losses through the

issuance of equity securities. Indeed, the Individual Defendants and the Company have conceded

that Zynerba expects to incur losses for the foreseeable future and expects its losses to increase as

it continues developing and seeking regulatory approvals for Zygel.

        44.     Other than Zygel, Zynerba has not succeeded in developing a profitable product.

For example, Zynerba’s past developmental drug coded ZYN001 failed its clinical trials, and the

Company decided to discontinue development of ZYN001 following receipt of top line results for

its Phase 1 study in 2018.

        45.     As with any newly developed drug, to obtain approval to market and sell Zygel in

the United States, Zynerba must follow FDA rules and regulations regarding clinical testing to

prove the drug’s safety and efficacy. This includes human clinical trials that proceed in three

phases referred to as Phase 1 clinical trials, Phase 2 clinical trials, and Phase 3 clinical trials.

        46.     Phase 1 clinical trials are conducted in a small number of volunteers or patients to

assess the early tolerability and safety profile, and the pattern of drug absorption, distribution, and

metabolism.




                                                   15
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 16 of 37 PageID #: 16



        47.    Phase 2 clinical trials are conducted in a limited patient population afflicted with a

specific disease to assess appropriate dosages and dose regimens, expand evidence of the safety

profile, and evaluate preliminary efficacy.

        48.    Phase 3 clinical trials are larger scale, multicenter, well-controlled, and are

conducted on patients with a specific disease to generate enough data to statistically evaluate the

efficacy and safety of the product for approval, as required by the FDA, to establish the overall

benefit-risk relationship of the drug and to provide adequate information for the labeling of the

drug.

        49.    FDA requires that developmental pharmaceutical companies like Zynerba notify

the FDA within fifteen days after learning of a “serious adverse drug experience.” Serious adverse

drug experiences include any reactions that are fatal, life threatening, or require in-patient

hospitalization or prolong hospitalization.     If the series adverse drug experience entails an

“unexpected reaction,” the FDA requires the pharmaceutical company to notify it by telephone,

facsimile transmission, or in writing, within seven calendar days of the receipt of that information.

In addition, a complete written report must follow within eight calendar days. The FDA considers

all the clinical trials results and nonclinical studies in determining whether to approve a drug to be

marketed and sold. See 21 C.F.R. §§ 314.125(b), 314.126(a).

        50.    Before the Relevant Period, the Individual Defendants represented that Zygel had

been demonstrated to be safe and well tolerated in Phase 1 clinical testing.

        51.    For example, on April 10, 2018, the Individual Defendants caused the Company to

issue a press release that announced that the Company had initiated the Phase 2 BELIEVE 1 trial.

The Phase 2 BELIEVE 1 trial entailed a six-month open label multi-dose clinical trial designed to

evaluate the efficacy and safety of Zygel in patients aged three through seventeen with DEE.




                                                 16
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 17 of 37 PageID #: 17



       52.     An open-label trial, or open trial, is a type of clinical trial in which information is

not withheld from trial participants. In particular, both the researchers and participants know

which treatment is being administered.        This contrasts with a blinded experiment, where

information is withheld to reduce bias.

       53.     As was required by FDA regulations, Zynerba maintained a safety database for

Zygel, tracking safety events during the clinical testing.

       54.     Zynerba enrolled less than fifty patients in the trial with a primary efficacy endpoint

of changing seizure frequency and an additional endpoint of safety measured by adverse events.

The Company conducted the BELIEVE 1 trial study in Australia and New Zealand.

       55.     On December 17, 2018, the Company announced that it had completed enrollment

in the BELIEVE 1 study and that it would report top line results in the third quarter of 2019.

       56.     The Individual Defendants represented that patients enrolled in the trial would

complete a four week baseline period to determine seizure frequency, receive a daily 250 mg to

500 mg daily weight based dose of Zygel for a two week period, and then receive 250 mg to 1,000

mg daily maintenance doses for the following twenty-four weeks.

THE INDIVIDUAL DEFENDANTS CAUSED            THE   COMPANY     TO ISSUE   MATERIALLY FALSE        AND
MISLEADING STATEMENTS

       57.     During the Relevant Period, the Individual Defendants made materially false and/or

misleading statements, as well as failed to disclose material adverse facts about the Company’s

business, operations, and prospects. Specifically, the Individual Defendants failed to disclose to

investors that almost all patients enrolled in the BELIEVE I Trial suffered treatment emergent

adverse events, a majority also suffered treatment related adverse events, and more than one fifth

suffered serious adverse events, thus triggering a heightened risk to continued development of

Zygel and the Company’s prospects for obtaining regulatory approval to market Zygel for the



                                                  17
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 18 of 37 PageID #: 18



treatment of DEE patients between ages three to seventeen.              The Individual Defendants

intentionally obscured and omitted this information from investors.

       58.     On March 11, 2019, the Individual Defendants caused the Company to file a Form

10-K (the “2018 10-K”) disclosing the Company’s financial operational results for the fourth

quarter of 2018 and 2018 annually. The 2018 10-K was signed by defendants Anido and

Fickenscher. As to the BELIEVE 1 trial, the 2018 10-K stated:

       In April 2018, we initiated the Phase 2 BELIEVE 1 (Open Label Study to Assess
       the Safety and Efficacy of Zygel Administered as a Transdermal Gel to Children
       and Adolescents with Developmental and Epileptic Encephalopathy) clinical trial,
       a six-month open label multi-dose clinical trial designed to evaluate the efficacy
       and safety of Zygel in children and adolescents (three to 17 years) with DEE as
       classified by the International League Against Epilepsy (ILAE) (Scheffer et al.
       2017). Enrollment in this study was complete in December 2018 and 48 patients
       with confirmed DEE are being dosed in the clinical trial, 27% of whom have either
       Dravet or Lennox-Gastaut syndrome. Enrolled patients will receive weight-based
       initial doses of 250 mg daily or 500 mg daily and during the maintenance phase
       patients may receive up to 1000 mg daily of Zygel. The primary endpoint is change
       in seizure frequency from baseline. We expect to report top line results from the
       BELIEVE 1 trial in the third quarter of 2019.

       59.     The 2018 10-K also touted the purported benefits of Zygel and CBD for patients

suffering from DEE:

       We believe that Zygel may provide an effective treatment for epilepsy based on the
       anticonvulsant effects of CBD due to its ability to reduce neuronal hyperexcitability
       shown in multiple in vivo models of epilepsy and clinical trials conducted by third
       parties. Epilepsy specialists and patient organizations have shown considerable
       interest in the potential therapeutic role of CBD in adults with epilepsy and
       especially, children with DEE.

       60.     The 2018 10-K also included generic boilerplate risks disclosures regarding the

potential poor clinical results, including (1) “Because the results of preclinical studies and earlier

clinical trials are not necessarily predictive of future results, Zygel may not have favorable

results in our planned clinical trials”; (2) “Failures or delays in our clinical trials of Zygel could

result in increased costs to us and could delay, prevent or limit our ability to generate revenue



                                                 18
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 19 of 37 PageID #: 19



and continue our business”; and (3) “The regulatory approval processes of the FDA, the EMA

and other comparable foreign regulatory authorities are lengthy, time-consuming and

inherently unpredictable, and if we are ultimately unable to obtain regulatory approval for our

product candidates, our business will be substantially harmed.” (Emphases original).

       61.     The above statements in ¶¶ 58-60 were materially false and/or misleading because,

with the two week dosing period for trial patients already complete and maintenance dosing well

underway in the open label BELIEVE 1 trial, the Individual Defendants already knew but failed

to disclose that almost all patients enrolled in the BELIEVE 1 trial suffered treatment emergent

adverse events, a majority also suffered treatment related adverse events, and more than one fifth

suffered serious adverse events, thus trigging a heightened risk to continued development of Zygel

and the Company’s prospects for obtaining regulatory approval to market Zygel for the treatment

of DEE in patients aged between three and seventeen.

       62.     In addition, the 2018 10-K included signed certifications by defendant Anido

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), which stated:

       1.      I have reviewed this Annual Report on Form 10-Q of Zynerba, Inc.;

       2.      Based on my knowledge, this report does not contain any untrue statement
               of a material fact or omit to state a material fact necessary to make the
               statements made, in light of the circumstances under which such statements
               were made, not misleading with respect to the period covered by this report;

       3.      Based on my knowledge, the financial statements, and other financial
               information included in this report, fairly present in all material respects the
               financial condition, results of operations and cash flows of the registrant as
               of, and for, the periods presented in this report;

       4.      The registrant's other certifying officer(s) and I are responsible for
               establishing and maintaining disclosure controls and procedures (as defined
               in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over
               financial reporting (as defined in Exchange Act Rules 13a15(f) and 15d-
               15(f)) for the registrant and have:




                                                 19
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 20 of 37 PageID #: 20



               a.      Designed such disclosure controls and procedures, or caused such
                       disclosure controls and procedures to be designed under our
                       supervision, to ensure that material information relating to the
                       registrant, including its consolidated subsidiaries, is made known to
                       us by others within those entities, particularly during the period in
                       which this report is being prepared;

               b.      Designed such internal control over financial reporting, or caused
                       such internal control over financial reporting to be designed under
                       our supervision, to provide reasonable assurance regarding the
                       reliability of financial reporting and the preparation of financial
                       statements for external purposes in accordance with generally
                       accepted accounting principles;

               c.      Evaluated the effectiveness of the registrant's disclosure controls
                       and procedures and presented in this report our conclusions about
                       the effectiveness of the disclosure controls and procedures, as of the
                       end of the period covered by this report based on such evaluation;
                       and

               d.      Disclosed in this report any change in the registrant’s internal
                       control over financial reporting that occurred during the registrant's
                       most recent fiscal quarter (the registrant's fourth fiscal quarter in the
                       case of an annual report) that has materially affected, or is
                       reasonably likely to materially affect, the registrant's internal control
                       over financial reporting; and

       5.      The registrant’s other certifying officer(s) and I have disclosed, based on
               our most recent evaluation of internal control over financial reporting, to
               the registrant’s auditors and the audit committee of the registrant’s board of
               directors (or persons performing the equivalent functions):

               a.      All significant deficiencies and material weaknesses in the design or
                       operation of internal control over financial reporting which are
                       reasonably likely to adversely affect the registrant's ability to record,
                       process, summarize and report financial information; and

               b.      Any fraud, whether or not material, that involves management or
                       other employees who have a significant role in the registrant’s
                       internal control over financial reporting.

       63.     Defendant Anido’s representation that the Company has adequate internal control

over financial reporting was materially false and misleading because the Individual Defendants

failed to disclose the materially adverse information discussed in ¶ 61.




                                                  20
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 21 of 37 PageID #: 21



       64.     On May 8, 2019, the Individual Defendants caused the Company to file a Form 10-

Q (the “1Q2019 10-Q”) disclosing the Company’s financial and operational results for the first

quarter of 2019. The 1Q2019 10-Q was signed by defendants Anido and Fickenscher. As to the

BELIEVE 1 trial, the 1Q2019 10-Q stated:

       In April 2018, we initiated the Phase 2 BELIEVE 1 (Open Label Study to Assess
       the Safety and Efficacy of Zygel Administered as a Transdermal Gel to Children
       and Adolescents with Developmental and Epileptic Encephalopathy) clinical trial,
       a six-month open label multi-dose clinical trial designed to evaluate the efficacy
       and safety of Zygel in children and adolescents (three to 17 years) with DEE as
       classified by the International League Against Epilepsy (ILAE) (Scheffer et al.
       2017). Enrollment in this study was complete in December 2018 and 48 patients
       with confirmed DEE are being dosed in the clinical trial, 27% of whom have either
       Dravet or Lennox-Gastaut syndrome. Patients received weight-based initial doses
       of 250 mg or 500 mg daily and during the maintenance phase patients receive up to
       1000 mg daily of Zygel. The primary endpoint is change in seizure frequency from
       baseline. We expect to report top line results from the BELIEVE 1 trial in the third
       quarter of 2019.

       65.     The 1Q2019 10-Q also touted the purported benefits of Zygel and CBD for patients

suffering from DEE:

       We are currently evaluating ZygelTM, a patent-protected transdermal cannabidiol,
       or CBD, gel for the treatment of FXS, DEE and ASD. Prior to February 2019,
       Zygel was referred to as ZYN002. In 2017, we completed three Phase 2 clinical
       trials for Zygel and two of those studies have open-label extensions that are
       ongoing. In April 2018, we initiated an open-label Phase 2 clinical trial evaluating
       Zygel in children and adolescent patients with DEE, and in July 2018, we initiated
       what we believe will be a pivotal clinical trial evaluating Zygel in children and
       adolescent patients with FXS. In March 2019, we initiated an open-label Phase 2
       clinical trial evaluating Zygel in children and adolescent patients with ASD. We
       intend to initiate a trial in 22q during the first half of 2019.

       Cannabinoids are a class of compounds derived from Cannabis plants. The two
       primary cannabinoids contained in Cannabis are CBD and Tetrahydrocannabinol,
       or THC. Clinical and preclinical data suggest that CBD has positive effects on
       treating behavioral symptoms of FXS, ASD, 22q and seizures in patients with
       epilepsy.

       66.     The 1Q2019 10-Q also included generic boilerplate risks disclosures regarding the

potential poor clinical results, including “the results, cost and timing of our preclinical studies and



                                                  21
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 22 of 37 PageID #: 22



clinical trials, including any delays to such clinical trials relating to enrollment or site initiation, as

well as the number of required trials for regulatory approval and the criteria for success in such

trials” and “legal and regulatory developments in the United States and foreign countries, including

any actions or advice that may affect the design, initiation, timing, continuation, progress or

outcome of clinical trials or result in the need for additional clinical trials.”

        67.     The above statements in ¶¶ 64-66 were materially false and/or misleading because,

with the two week dosing period for trial patients already complete and maintenance dosing well

underway in the open label BELIEVE 1 trial, the Individual Defendants already knew but failed

to disclose that almost all patients enrolled in the BELIEVE 1 trial suffered treatment emergent

adverse events, a majority also suffered treatment related adverse events, and more than one fifth

suffered serious adverse events, thus trigging a heightened risk to continued development of Zygel

and the Company’s prospects for obtaining regulatory approval to market Zygel for the treatment

of DEE in patients aged between three and seventeen.

        68.     In addition, the 1Q2019 10-Q included signed certifications by defendant Anido

pursuant to the SOX similar to the certifications included in the 2018 10-K. Again, defendant

Anido’s representation that the Company had adequate internal control over financial reporting

was materially false and misleading because the Individual Defendants failed to disclose the

materially adverse information discussed in ¶ 67.

        69.     On June 7, 2019, the Individual Defendants caused Zynerba to publish a slideshow

presentation for investors discussing the multi-billion-dollar market opportunity for Zygel and the

BELIEVE 1 Trial. The material in the slideshow confirmed that “dosing continues” and cited a

“[c]ompelling rationale for [the] utility of CBD in DEE” based on “[t]hird party clinical data




                                                    22
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 23 of 37 PageID #: 23



show[ing] [the] impact of CBD on seizures and behavioral issues in children[.]” With respect to

the BELIEVE 1 trial, the slideshow included:




       70.     The above statements in ¶ 69 were materially false and/or misleading because, with

the two week dosing period for trial patients already complete and maintenance dosing well

underway in the open label BELIEVE 1 trial, the Individual Defendants already knew but failed

to disclose that almost all patients enrolled in the BELIEVE 1 trial suffered treatment emergent

adverse events, a majority also suffered treatment related adverse events, and more than one fifth

suffered serious adverse events, thus trigging a heightened risk to continued development of Zygel

and the Company’s prospects for obtaining regulatory approval to market Zygel for the treatment

of DEE in patients aged between three and seventeen.




                                               23
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 24 of 37 PageID #: 24



       71.     On August 6, 2019, the Individual Defendants caused the Company to file a Form

10-Q (the “2Q2019 10-Q”) reporting the Company’s financial and operational results for the

second quarter of 2019. The 2Q2019 10-Q was signed by defendants Anido and Fickenscher. As

to the BELIEVE 1 trial, the 2Q2019 10-Q stated:

       In April 2018, we initiated the Phase 2 BELIEVE 1 (Open Label Study to Assess
       the Safety and Efficacy of Zygel Administered as a Transdermal Gel to Children
       and Adolescents with Developmental and Epileptic Encephalopathy) clinical trial,
       a six-month open label multi-dose clinical trial designed to evaluate the efficacy
       and safety of Zygel in children and adolescents (three to 17 years) with DEE as
       classified by the International League Against Epilepsy (ILAE) (Scheffer et al.
       2017). Enrollment in this study was complete in December 2018 and 48 patients
       with confirmed DEE are being dosed in the clinical trial, 27% of whom have either
       Dravet or Lennox-Gastaut syndromes. Patients received weight-based initial doses
       of 250 mg or 500 mg daily and during the maintenance phase patients receive up to
       1000 mg daily of Zygel. The primary endpoint is change in seizure frequency from
       baseline. We expect to report top line results from the BELIEVE 1 trial in
       September of 2019.

       72.     The 1Q2019 10-Q also touted the purported benefits of Zygel and CBD for patients

suffering from DEE:

       We are currently evaluating ZygelTM, a patent-protected transdermal cannabidiol,
       or CBD, gel for the treatment of FXS, DEE, ASD and 22q. In 2017, we completed
       three Phase 2 clinical trials for Zygel and two of those studies have open-label
       extensions that are ongoing. In April 2018, we initiated an open-label Phase 2
       clinical trial evaluating Zygel in children and adolescent patients with DEE, and in
       July 2018, we initiated what we believe will be a pivotal clinical trial evaluating
       Zygel in children and adolescent patients with FXS. In March 2019, we initiated
       an open-label Phase 2 clinical trial evaluating Zygel in children and adolescent
       patients with ASD and in May 2019, we initiated an open-label Phase 2 clinical
       trial evaluating Zygel in children and adolescent patients with 22q.

       Cannabinoids are a class of compounds derived from Cannabis plants. The two
       primary cannabinoids contained in Cannabis are CBD and Tetrahydrocannabinol,
       or THC. Clinical and preclinical data suggest that CBD has positive effects on
       treating behavioral symptoms of FXS, ASD, 22q and seizures in patients with
       epilepsy.

       73.     The 2Q2019 10-Q also included generic boilerplate risks disclosures regarding the

potential poor clinical results, including “the results, cost and timing of our preclinical studies and



                                                  24
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 25 of 37 PageID #: 25



clinical trials, including any delays to such clinical trials relating to enrollment or site initiation, as

well as the number of required trials for regulatory approval and the criteria for success in such

trials” and “legal and regulatory developments in the United States and foreign countries, including

any actions or advice that may affect the design, initiation, timing, continuation, progress or

outcome of clinical trials or result in the need for additional clinical trials.”

        74.     The above statements in ¶¶ 71-73 were materially false and/or misleading because,

with the two week dosing period for trial patients already complete and maintenance dosing well

underway in the open label BELIEVE 1 trial, the Individual Defendants already knew but failed

to disclose that almost all patients enrolled in the BELIEVE 1 trial suffered treatment emergent

adverse events, a majority also suffered treatment related adverse events, and more than one fifth

suffered serious adverse events, thus trigging a heightened risk to continued development of Zygel

and the Company’s prospects for obtaining regulatory approval to market Zygel for the treatment

of DEE in patients aged between three and seventeen.

        75.     The Individual Defendants also revealed in the 2Q19 10-Q that in the second

quarter of 2019, Zynerba had sold and issued 2,082,031 shares of common stock under an Open

Market Sales Agreement with Jefferies LLC in the open market at a weighted average selling price

of $13.50 per share, resulting in gross proceeds of $28.1 million. Net proceeds received after

deducting commissions and offering expenses were $27 million. Had the market known about the

avalanche of adverse effects suffered during the BELIEVE I trial for Zynerba’s only product in

development, it might not have been able to achieve $27 million in net proceeds which, with no

product revenue, it desperately needed to continue funding its research and development activities.

        76.     In addition, the 2Q2019 10-Q included signed certifications by defendant Anido

pursuant to the SOX similar to the certifications included in the 2018 10-K. Nevertheless,




                                                    25
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 26 of 37 PageID #: 26



defendant Anido’s representation that the Company had adequate internal control over financial

reporting was materially false and misleading because the Individual Defendants failed to disclose

the materially adverse information discussed in ¶ 74.

       77.     The same day, the Individual Defendants caused the Company to file a corporate

overview presentation for investors, attached to a Form 8-K, discussing the BELIEVE 1 Trial

which reiterated the statements made in the June 7, 2019 presentation. Further, on August 12,

2019, the Individual Defendants caused the Company to issue an investor presentation reiterating

statements made in the June 7, 2019 presentation. These presentations were materially false and

misleading for the reasons stated in ¶ 70.

       78.     On August 30, 2019, the Individual Defendants announced that Zynerba entered

into a Controlled Equity Offering Sales Agreement with Cantor Fitzgerald & Co., Canaccord

Genuity LLC, H.C. Wainwright & Co., LLC, and Ladenburg Thalmann & Co. Inc., as sales agents,

pursuant to which the Company may issue and sell shares of its common stock, par value $0.001

per share, in an aggregate offering price of up to $75 million. Therein the Company repeated its

statements regarding the Phase 2 BELIEVE I Trial set forth in 2018 10-K, 1Q2019 10-Q, and

2Q2019 10-Q, which mislead investors for the reasons stated in ¶ 70.

THE TRUTH IS REVEALED

       79.     On September 18, 2019, during pre-market hours, Zynerba issued a press release

announcing results from the BELIEVE 1 trial. Therein, Zynerba revealed that, among patients

enrolled in the BELIEVE 1 Trial and treated with Zygel, the rate of treatment emergent adverse

events was 96% and the rate of treatment related adverse events was 60%. The Company further

reported that ten out of forty-six trial patients reported serious adverse events. Eight patients

discontinued the study altogether.




                                               26
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 27 of 37 PageID #: 27



       80.     On this news, Zynerba’s stock price fell $2.46 per share, or 21.77%, to close at

$8.84 per share on September 18, 2019.

THE DIRECTOR DEFENDANTS ISSUED A MATERIALLY FALSE                      AND   MISLEADING PROXY
STATEMENT DURING THE RELEVANT PERIOD.

       81.     In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, the Director Defendants also caused the Company to issue a

false and misleading proxy statement during the Relevant Period. The Director Defendants

drafted, approved, reviewed, and/or signed a Form DEF14A before it was filed with the SEC and

disseminated to Zynerba’s stockholders on April 25, 2019 (the “2019 Proxy”). The Director

Defendants negligently issued materially misleading statements in the 2019 Proxy. These proxy

allegations are based solely on negligence, they are not based on any allegations of recklessness

or knowing conduct by or on behalf of the Individual Defendants, and they do not allege and do

not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation

of, or reference to any allegation of fraud, scienter, or recklessness with regard to the proxy

allegations and related claims.

       82.     The 2019 Proxy sought stockholder votes to, among others, elect Director

Defendants for a three-year term.

       83.     In support of the Director Defendants’ bid to reelect themselves, the Director

Defendants highlighted their supposed oversight of the Company. In particular, the 2019 Proxy

assured stockholders that the Board and its committees regularly assess and manage the risks that

Zynerba faces, including legal and regulatory risks, financial controls, and risks associated with

compensation programs and plans. The 2019 Proxy stated:

       Role of Board in Risk Oversight Process

       One of the key functions of our Board is informed oversight of our risk management
       process. Our Board does not have a standing risk management committee, but


                                                 27
Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 28 of 37 PageID #: 28



    rather administers this oversight function directly through the Board as a whole, as
    well as through various standing committees of our Board that address risks
    inherent in their respective areas of oversight. Our Audit Committee oversees
    management of enterprise risks and financial risks, cybersecurity and data
    protection risks, as well as potential conflicts of interests. Our Compensation
    Committee is responsible for overseeing management of risks relating to our
    executive compensation plans and arrangements, and the incentives created by the
    compensation awards it administers. Our Nominating and Corporate Governance
    Committee is responsible for overseeing management of risks associated with the
    independence of our Board. Pursuant to our Board’s instruction, our management
    regularly reports on applicable risks to the relevant committee or the Board, as
    appropriate, with additional review or reporting on risks conducted as needed or as
    requested by our Board and its committees.

                                      *      *       *

    REPORT OF THE AUDIT COMMITTEE

    The following is the report of our Audit Committee with respect to our audited
    financial statements included in our Annual Report on Form 10-K for the fiscal year
    ended December 31, 2018, filed with the SEC on or about March 11, 2019 (the
    “Annual Report”). The information contained in this report shall not be deemed to
    be “soliciting material” or to be “filed” with the SEC, nor shall such information be
    incorporated by reference into any future filing under the Securities Act of 1933, as
    amended, or the Securities Exchange Act of 1934, as amended, except to the extent
    that the Company specifically incorporates it by reference in such filing.

    Our Audit Committee oversees our financial reporting process on behalf of our
    Board. Management has the responsibility for the financial statements and the
    reporting process, including internal control systems. Our independent registered
    public accounting firm, KPMG LLP, is responsible for expressing an opinion as to
    the conformity of our audited financial statements with accounting principles
    generally accepted in the United States of America.

    Review and Discussions with Management and Independent Accountants

    The Audit Committee reviewed and discussed the audited financial statements with
    management of the Company. The Audit Committee also met with KPMG LLP to
    review the financial statements included in the Annual Report. The Audit
    Committee discussed with a representative of KPMG LLP the matters required to
    be discussed by Public Company Accounting Oversight Board (“PCAOB”)
    Auditing Standard No. 1301, as amended, “Communication with Audit
    Committees.” In addition, the Audit Committee met with KPMG LLP, with and
    without management present, to discuss the overall scope of KPMG LLP’s audit,
    the results of its examinations and the overall quality of the Company's financial
    reporting. The Audit Committee received the written disclosures and the letter from
    KPMG LLP required by Rule 3526 of the PCAOB, Communication with Audit


                                             28
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 29 of 37 PageID #: 29



       Committee Concerning Independence, and has discussed with KPMG LLP its
       independence, and satisfied itself as to the independence of KPMG LLP.

       Based on the above review, discussions, and representations received, the Audit
       Committee recommended to the Board of Directors that the audited financial
       statements for the fiscal year ended December 31, 2018 be included in the
       Company's Annual Report and filed with the SEC.

       84.     The 2019 Proxy, thus, assured stockholders that both the Individual Defendants and

the Board members were involved with Zynerba’s business strategy, actively monitored the

Company’s risks and exposures, followed good corporate governance practices, and acted in an

ethical and legal manner. In reality, the Director Defendants were utterly failing in their oversight

duties by allowing the Company to operate with inadequate internal controls which resulted in the

failure to disclose to investors that almost all patients enrolled in the BELIEVE I Trial suffered

treatment emergent adverse events, a majority also suffered treatment related adverse events, and

more than one fifth suffered serious adverse events, thus triggering a heightened risk to continued

development of Zygel and the Company’s prospects for obtaining regulatory approval to market

Zygel for the treatment of DEE in children and adolescents.

       85.     As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to reelect the Director Defendants.

                               DAMAGES TO THE COMPANY

       86.     As a result of the Individual Defendants’ wrongful conduct, Zynerba disseminated

false and misleading statements and omitted material information to make such statements not

false and misleading when made. The improper statements have devastated Zynerba’s credibility.

Zynerba has been, and will continue to be, severely damaged and injured by the Individual

Defendants’ misconduct.




                                                 29
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 30 of 37 PageID #: 30



        87.    Furthermore, aside from ruining the Company’s reputation for honesty, integrity,

and aptitude, the Individual Defendants have exposed the Company to very expensive legal costs

to defend, investigate, and pay judgment or settlement in the Securities Class Action.

        88.    As a direct and proximate result of the Individual Defendants’ actions as alleged

above, Zynerba’s market capitalization has been substantially damaged, losing millions of dollars

in value as a result of the conduct described herein.

        89.    Moreover, these actions have irreparably damaged Zynerba’s corporate image and

goodwill. For at least the foreseeable future, Zynerba will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

and have misled the investing public, such that Zynerba’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        90.    Plaintiff incorporates the allegations herein by reference.

        91.    Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties and other violations

of the law.

        92.    Plaintiff is a stockholder of Zynerba, was a stockholder of Zynerba at the time of

the wrongdoing alleged herein, and has been a stockholder of Zynerba continuously since that

time.

        93.    Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

        94.    At the time of the filing of this complaint, the Zynerba Board consists of the

following seven individuals: defendants Anido, Cooper, Butler, Federici, Kisner, Moch, and

Stephenson.


                                                 30
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 31 of 37 PageID #: 31



       95.     As a result of the facts set forth herein, Plaintiff has not made any demand on the

Zynerba Board to institute this action against the Individual Defendants. Such a demand would

have been a futile and useless act with respect to each and every one of the current members of the

Board because they are incapable of making an independent and disinterested decision to institute

and vigorously prosecute this action.

DEMAND IS FUTILE AS TO ALL DIRECTOR DEFENDANTS BECAUSE THEY EACH FACE                            A
SUBSTANTIAL LIKELIHOOD OF LIABILITY

       96.     The Individual Defendants all face a substantial likelihood of liability for their

individual misconduct. The Director Defendants were directors throughout the time of the false

and misleading statements, and as such had a fiduciary duty to ensure that the Company’s SEC

filings, press releases, and other public statements and presentations on behalf of the Company

concerning its business, operations, prospects, internal controls, and financial statements were

accurate.

       97.     Moreover, as directors, the Director Defendants owed a duty to, in good faith and

with due diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the

Company’s internal controls were sufficiently robust and effective (and were being implemented

effectively), and to ensure that the Board’s duties were being discharged in good faith and with

the required diligence and due care. Instead, the Director Defendants knowingly and/or recklessly

allowed, made or authorized false and misleading statements, failed to timely correct such

statements, failed to take necessary and appropriate steps to ensure that the Company’s internal

controls were sufficiently robust and effective (and were being implemented effectively), and

failed to take necessary and appropriate steps to ensure that the Board’s duties were being

discharged in good faith and with the required diligence. These actions constitute breaches of the

fiduciary duties of loyalty and good faith, for which the Individual Defendants face a substantial



                                                31
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 32 of 37 PageID #: 32



likelihood of liability. If the Director Defendants were to bring a suit on behalf of Zynerba to

recover damages sustained as a result of this misconduct, they would expose themselves to

significant liability. This is something they will not do. For this reason, demand is futile as to the

Individual Defendants.

       98.     Further, defendant Anido is incapable of considering a demand to commence and

vigorously prosecute this action because he faces additional substantial likelihood of liability as

he is a named defendant in the Securities Class Action. Additionally, defendant Anido is not

independent because his principal source of income comes from his employment with Zynerba.

In 2018 alone, defendant Anido received $2,001,096 from the Company in compensation, which

amount is material to him.

DEMAND IS EXCUSED AS TO THE AUDIT COMMITTEE DEFENDANTS
BECAUSE THEY FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY

       99.     As members of the Audit Committee during the Relevant Period, the Audit

Committee Defendants participated in and knowingly approved the filing of false financial

statements and allowed the Individual Defendants to repeatedly make other false and misleading

statements to the investing public. More specifically, as members of the Audit Committee, the

Audit Committee Defendants were obligated to oversee and monitor (a) the integrity of the

Company’s financial statements, and (b) the Company’s compliance with legal and regulatory

requirements. Instead, the Audit Committee Defendants failed to ensure the integrity of the

Company’s financial statements and financial reporting process, the Company’s systems of

internal accounting and financial controls, and compliance with legal and regulatory requirements,

as required by the Charter. For this reason, demand is futile as to the Audit Committee Defendants.




                                                 32
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 33 of 37 PageID #: 33



                                         COUNT I
                     VIOLATION OF SECTION 14(A) OF THE EXCHANGE ACT
                             (Against the Director Defendants)

       100.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       101.    The section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The section 14(a) Exchange Act claims detailed herein do not allege

and do not sound in fraud. Plaintiff specifically disclaims any allegation of, reliance upon any

allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to the

nonfraud claims.

       102.    The Director Defendants negligently issued, caused to be issued, and participated

in the issuance of materially misleading written statements to stockholders which were contained

in the 2019 Proxy. In the 2019 Proxy, the Board solicited stockholder votes to reelect the Director

Defendants to the Board.

       103.    The 2019 Proxy, however, misrepresented and failed to disclose, among others, the

Board’s risk oversight and the Company’s inadequate internal controls which facilitated the illegal

behavior described herein. By reasons of the conduct alleged herein, the Individual Defendants

violated section 14(a) of the Exchange Act. As a direct and proximate result of these defendants’

wrongful conduct, Zynerba misled and deceived its stockholders by making materially misleading

statements that were essential links in stockholders following the Company’s recommendation and

voting to reelect the Director Defendants to the Board.

       104.    Plaintiff, on behalf of Zynerba, thereby seeks relief for damages inflicted upon the

Company based upon the misleading 2019 Proxy in connection with the improper reelection of the

Director Defendants to the Board.


                                                33
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 34 of 37 PageID #: 34



                                              COUNT II
                                    BREACH OF FIDUCIARY DUTY
                                 (Against the Individual Defendants)

           105.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

           106.   Each of the Individual Defendants owed to the Company the duty to exercise

candor, good faith, and loyalty in the management and administration of Zynerba’s business and

affairs.

           107.   Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

           108.   The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties to

protect the rights and interests of Zynerba.

           109.   In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

           110.   In addition, the Individual Defendants further breached their fiduciary duties owed

to Zynerba by willfully or recklessly making and/or causing the Company to make false and

misleading statements and omissions of material fact and failed to disclose to investors that almost

all patients enrolled in the BELIEVE I Trial suffered treatment emergent adverse events, a majority

also suffered treatment related adverse events, and more than one fifth suffered serious adverse

events, thus triggering a heightened risk to continued development of Zygel and the Company’s

prospects for obtaining regulatory approval to market Zygel for the treatment of DEE in children

and adolescents.




                                                   34
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 35 of 37 PageID #: 35



       111.    As a result of the foregoing, the Company’s public statements were materially false

and misleading at all relevant times.

       112.    The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       113.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       114.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       115.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Zynerba has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       116.    Plaintiff on behalf of Zynerba has no adequate remedy at law.




                                               35
 Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 36 of 37 PageID #: 36



                                          COUNT III
                                 WASTE OF CORPORATE ASSETS
                                (Against Individual Defendants)

        117.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        118.   As a result of the Individual Defendants’ failure to implement adequate internal

controls to ensure that the Company’s SEC filings and other public statements were not

misleading, Zynerba is subject to the Securities Class Action. The Individual Defendants have

caused Zynerba to waste its corporate assets by forcing the Company to expend valuable resources

in defending itself in the ongoing litigation, in addition to any ensuing costs from a potential

settlement or adverse judgment.

        119.   As a result of this waste of corporate assets, the Company has been damaged and

the Individual Defendants are each liable to the Company.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

               A.      Declaring that Plaintiff may maintain this derivative action on behalf of

Zynerba and that Plaintiff is a proper and adequate representative of the Company;

               B.      Awarding the amount of damages sustained by the Company as a result of

the Individual Defendants’ breaches of fiduciary duties and violations of the federal securities

laws;

               C.      Granting appropriate equitable relief to remedy Individual Defendants’

breaches of fiduciary duties and other violations of law;

               D.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

               E.      Granting such other and further relief as the Court deems just and proper.


                                                36
Case 1:20-cv-00557-CFC Document 1 Filed 04/24/20 Page 37 of 37 PageID #: 37



                               JURY TRIAL DEMANDED

     Plaintiff hereby demands a trial by jury.

Dated: April 24, 2020



                                                      DELEEUW LAW LLC

                                                      /s/ P. Bradford deLeeuw
                                                      P. Bradford deLeeuw (#3569)
                                                      1301 Walnut Green Road
                                                      Wilmington, DE 19807
                                                      (302) 274-2180
                                                      Attorney for Plaintiff



BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
Garam Choe
885 Third Avenue, Suite 3040
New York, New York 10022
Telephone: (212) 355-4648




                                                 37
